Citation Nr: 9927234	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-32 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
low back strain.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of fracture of the right first metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to June 1983, 
with two years, eleven months and fifteen days prior active 
duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which, in part, denied the veteran's 
claims for increased (compensable) evaluations for service-
connected low back strain and residuals of fracture of the 
right first metacarpal.  A notice of disagreement was 
received in April 1995, a statement of the case was issued by 
the RO in June 1995, and a substantive appeal (VA Form 9) was 
received in August 1995.  The claims presently on appeal were 
previously remanded by the Board in September 1997 for 
further development.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.

2.  The veteran's service-connected low back strain is 
productive of no more than slight limitation of motion.

3.  The veteran's service-connected residuals of fracture of 
the right (major) first metacarpal are not productive of 
favorable ankylosis or symptoms analogous to favorable 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 10 percent evaluation 
for the veteran's low back strain have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (1998).

2.  The criteria for a compensable evaluation for the 
veteran's residuals of fracture of right (major) first 
metacarpal have not been met.  §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5224-5299 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation assigned for his low 
back strain and residuals of fracture of the right metacarpal 
should be increased to reflect more accurately the severity 
of his symptomatology.  As a preliminary matter, it is noted 
that the veteran's claims allege an increase in severity of 
the service-connected disabilities, and are therefore well 
grounded claims for increased evaluations.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, the Board is 
satisfied that the record contains all evidence necessary for 
an equitable disposition of this appeal, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claims.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran was granted service connection for his low back 
strain and fracture of the right first metacarpal in March 
1984.  In May 1994, he filed a claim for an increased 
evaluation. 

The veteran testified at a personal hearing at the RO in 
December 1995.  With regard to his right thumb, the veteran 
complained that at times he was unable to close his hand, due 
to the pain.  He stated that the area felt numb and swollen 
at times.  With regard to his back, he stated that he felt 
pain with walking as well as some numbness in the leg.  He 
reported that he sometimes required assistance in rising from 
a sitting position and that the pain sometimes radiated to 
his neck.  The veteran further stated that he wore a back 
brace consisting of an elastic band, which is not a 
prescription brace.  The veteran stated he had missed 
significant time from work due to back pain, amounting to at 
least two weeks per year, but that his employer had not 
penalized him for his absences because the employer knows he 
is a veteran.

The claims file also contains a letter from a representative 
of the veteran's employer, a public agency.  This letter 
indicates that the veteran has taken days off due to an 
unspecified medical condition.  The letter further notes that 
the veteran's lungs and back have caused him to seek medical 
attention.

The veteran has been treated at both private and VA medical 
facilities.  Most of this treatment, however, has been for 
conditions other than those at issue in this appeal.  Most 
physical evaluations during outpatient visits refer to the 
musculoskeletal system only in brief.  At a VA Medical Center 
West Palm Beach, Florida (VAMC) outpatient visit in July 
1995, the joints were noted to be within normal limits.  In 
March 1997 at a physical evaluation at the VAMC, it was noted 
with respect to the musculoskeletal system, that there was no 
pain or weakness, and there was full range of motion.  There 
was no clubbing, swelling, or cyanosis, deep tendon reflexes 
were 2+ bilaterally and strength was 5+ bilaterally.  At a 
pulmonary examination in April 1997, it was noted that the 
veteran had not lost any significant time from work due to 
sickness and that he occasionally played basketball.  

A VA compensation and pension examination was performed in 
January 1996.  The veteran stated he had occasional pain in 
his right thumb and occasional difficulty with his low back 
with some numbness in the anterior aspect of the right thigh.  
On physical examination, the veteran walked without a limp 
and had full free range of motion of the back, flexing 
forward to the point where his fingers touched the floor with 
normal reverse of the lumbar curve.  He had thirty degrees 
extension, and thirty degrees lateral bend of the lumbar 
spine.  His straight leg raising was eight degrees 
bilaterally with comfort.  Deep tendon reflexes were present, 
equal and active bilaterally.  There was no sensory loss in 
either lower extremity. Examination of the right hand 
revealed some thickening of the proximal third of the first 
metacarpal without any restriction of motion at the carpal, 
metacarpal, or metacarpal phalangeal joint.  There was no 
thenar or weakness, and he could oppose the thumb to all 
fingers with good strength.

A VA clinical record dated in October 1997documents 
complaints of pain in the lumbar area radiating to the knees 
and occasionally accompanied by tingling in the feet, and 
aggravated by standing.  On examination, there was no 
clubbing, swelling or cyanosis, deep tendon reflexes were 2+ 
bilaterally, strength was 5+ bilaterally and there was full 
range of motion.  There was no swelling or abnormality noted 
in the right hand.  Straight leg raising test was negative.  
X-rays of the lumbosacral spine showed mild degenerative 
arthritis of the apophyseal joints at L5-S1 bilaterally.  
There was no obvious acute bony or articular abnormality.

In accordance with the Board's remand, another VA examination 
was performed in October 1998.  The veteran's claims file was 
reviewed.  The veteran reported that his right thumb 
occasionally ached and swelled or got stiff.  This occurred 
every once in a while.  With regard to his lower back, the 
veteran stated that he gets stiff with lying down or sitting.  
He did better with moving around.  He had no paresthesia's or 
radicular symptomatology.  On physical examination, it was 
noted that the veteran could change position without 
difficulty, had a normal gait, could stand and bend over to 
remove his shoes and socks without difficulty or splinting.  
He had normal lumbar curve.  He could flex forward to 80 
degrees with good reversal of the lumbar lordotic curve, 
extend to 40 degrees, laterally bend to 40 degrees 
bilaterally and laterally rotate to 70 degrees.  He had no 
splinting or spasm of the lumbar spine during range of motion 
testing.  There was no tenderness of the lumbar spine.  
Straight leg raising test was negative.  Deep tendon reflexes 
were physiologic and motor and sensory functions were intact.  
The examiner noted that X-rays of the lumbar spine in 1997 
showed no significant abnormality.  The examiner stated that 
the veteran has occasional subjective complaints in his back 
but there is complete absence of any abnormal physical 
findings.

With respect to his right hand, there was normal alignment 
with no deformity.  There was no swelling.  He had good 
opposition, extension, pinch, grip and manual dexterity.  He 
could dorsi-flex his wrists to 60 degrees bilaterally, volar-
flex 45 degrees bilaterally.  He had ulnar deviation of 35 
degrees bilaterally and radial deviation of 20 degrees 
bilaterally.  There were no significant residuals of the 
injuries to the right wrist or base of the right thumb.

1.  Low back strain

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 for 
lumbosacral strain, a noncompensable evaluation is assigned 
in cases involving slight subjective symptoms only, a 10 
percent evaluation is assigned in cases involving 
characteristic pain on motion, and a 20 percent rating is 
assigned when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  Under 38 C.F.R. § 4.71a, DC 5292 slight limitation 
of motion of the lumbar spine is assigned a 10 percent 
evaluation; a 20 percent rating is assigned for moderate 
limitation of motion.  

In the words of the October 1998 VA examiner, there is a 
"complete absence of physical findings referable to his 
back."  Pain was not exhibited during the examination.  
There was no evidence of muscle spasm.  However, the Board 
does note that flexion was limited to 80 degrees.  While the 
overall reading of the October 1998 examination report leaves 
the impression that there are no objective findings regarding 
any disability of the low back, the Board notes that a VA 
examination in the 1980's showed flexion to 95 degrees, thus 
leading to the conclusion that the veteran does suffer some 
limitation of flexion.  Resolving all reasonable doubt in the 
veteran's favor, the Board therefore finds that a 10 percent 
rating is warranted under DC 5292. 

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent under any 
diagnostic criteria.  There is no showing of muscle spasm, 
nor is there evidence of moderate limitation of motion even 
giving consideration to the veteran's subjective complaints 
of pain.  38 C.F.R. §§ 4.40, 4.45.

The veteran has stated that he has taken time off from work 
due to his back and other disabilities.  This amounts to 
approximately two weeks of sick leave per year, which is the 
amount to which he is entitled on an annual basis.  His 
employer confirms the veteran's absences, although does not 
attribute them specifically to the veteran's back problems.  
Under the circumstances, the Board is unable to find any 
persuasive evidence of marked interference with employment to 
warrant referral for extraschedular consideration.  See 
38 C.F.R. § 3.321(b)(1).

2.  Residuals of fracture of right first metacarpal

Under DC 5224, favorable ankylosis of either the major or 
minor thumb warrants a 10 percent evaluation.  While the 
veteran has voiced complaints of occasional pain, there is no 
objective evidence of ankylosis of the thumb.  In fact, on 
examination in October 1998, the examiner commented that 
there were no significant residuals of the injury to the base 
of the right thumb.  In view of the evidence, the Board finds 
a compensable evaluation is not warranted.



ORDER

Entitlement to a 10 percent rating for the veteran's service-
connected low back strain is warranted.  To this extent, the 
appeal is granted. 

Entitlement to a compensable rating for the veteran's 
service-connected residuals of a fracture of the right first 
metacarpal is not warranted.  To that extent, the appeal is 
denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

